DETAILED ACTION

Notice of Pre-AlA or AIA  Status

1.	The present application is being examined under the pre-AlA first to invent provisions.




2	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2022, has been entered.




3.	The Amendment filed on April 26, 2021, has been entered.



Claim Disposition

4.	Claims 1-45, 53-55, 61-63 and 70-71 are cancelled. Claims 81-98 have been added. Claims 46-52, 56-60, 64-69 and 72-98 are pending and are under examination.




Claim Objection

5.	Claims 67, 73, 80 and 98 are objected to because of the following informalities:
For clarity and consistency claim 67 is amended to read, “….wherein the gene transfer system…..regulatory element, and wherein said therapeutic gene…….”.
For clarity and precision of claim language, claim 80 should be amended to read, “…the gene transfer system of claims 78 or 79…”.
For clarity and precision of claim language it is suggested that claims 73 and 98 are amended as follows:
 “…wherein the at least one coding region [[codes for a gene enhancing the]] is a gene that enhances anti-tumor activity of lymphocytes”.
Appropriate correction is required.




Claim Rejections - 35 USC §112 

The following is a quotation of 35 U.S.C. 112(b): (b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. The following is a quotation of 35 U.S.C. 112 (pre-AlA), second paragraph: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 48 and 86-87 are indefinite for the recitation of : “…nucleotide sequence that encodes…a therapeutic nucleic acid and a diagnostic nucleic acid”; “nucleic acid sequence encodes a cancer therapeutic gene”; and “nucleic acid sequence encodes a genetic defect replacement gene.”, respectively, because a gene cannot encode another gene, genes encode proteins.
Claim 75 and the dependent claims hereto are indefinite for the recitation of “…a nucleic acid sequence into DNA of a mammalian cell, comprising: (a) a polypeptide variant…” because the claims should recite that the DNA encodes the polypeptide variant that is encompassed in item a). See claim 78 for example.
Claim 85 is rejected as incomplete because it does not have a period (.). MPEP 608.01(m) requires claims to be a full sentence, beginning with a capital letter and ending with a full stop.  Periods may not be used elsewhere in the claims except for abbreviations.  See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).  Where a claim sets for a plurality of elements or steps, each element or step of the claims should be separated by a line indentation, 37 CFR 1.75(i).





Claim Rejections - 35 USC §112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the
invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AlA 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the
manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 67-69, 72-73, 77 and 80 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AlA the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention as amended is directed to “a method for providing ex vivo or in vivo gene therapy comprising administering the gene transfer system of claim 58 comprising one coding region for a therapeutic gene or an expression regulatory 
The Court of Appeals for the Federal Circuit has recently held that a “written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as be structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601,1606 (Fed. Cir. 1993). To fully describe a genus of genetic material, which is a chemical compound, applicants must(1) fully describe at least one species of the claimed genus sufficient to represent said genus whereby a 
Furthermore, the ‘written description’ requirement.., serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed .... The descriptive text needed to meet these requirements varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence." Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed. Cir. 2005). The purpose of the written description requirement "is to ensure that the scope of the right to exclude ... does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification." Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345-46 (Fed. Cir. 2000). The goal of the written description requirement is "to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4 (CCPA 1977) "A disclosure in an application, to be complete, must contain such description and details as to enable any person skilled in the art or science to which the invention pertains to make and use the invention as of its filing date." In re Glass, 492 F.2d 1228, 1232 (CCPA 1974).
Additionally, Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession 
The claims are read in light of the specification; however, the limitations of the specification cannot be read into the claims, and the claims as presented are not adequately described. The claimed invention is overly broad and encompasses a large variable genus of coding sequences. The specification fails to provide any additional representative species of the claimed genus to show that applicant was in possession of the claimed genus. A representative number of species means that the species which are adequately described are representative of the entire genus.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the 



Response to Arguments

8.	Applicant's comments have been considered in full. Withdrawn objections/rejections will not be discussed herein as applicant’s comments are moot. Note that new rejections has been instituted and objections for the reasons set forth above based on amendments made to the claims. 





Conclusion

9.	Claims 46-47, 49-52, 56-60, 64-66, 74 are 78-79 are free of the art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571 - 272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from
the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOPE A ROBINSON/
Primary Examiner, Art Unit 1652